DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/11/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0174316 A1) in view of Kang et al. (WO 2015/099486 A1) as set forth in the Non-Final Rejection filed 04/15/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

6.	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0174316 A1) in view of Cho et al. (WO 2015/142036 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image1.png
    631
    887
    media_image1.png
    Greyscale

(page 246) (which can easily correspond to D-6 as recited by the Applicant in Claim 5) such that R4 = substituted C6 aryl (4-t-butylphenyl), b = 2, R2 = unsubstituted C1 alkyl (methyl), R3 = R9-11 = hydrogen, R6 = hydrogen, and R5 = R7 = unsubstituted C1 alkyl (methyl) of Applicant’s formula 6.  Kim et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (1), anode (2), hole-injecting layer (3), hole-transporting layer (4), light-emitting layer (5), electron-transporting layer (6), electron-injecting layer (7), and cathode (8) (Fig. 1; [0017]); the light-emitting layer comprises the above compound as dopant material, which is in combination with host material that is “not particularly restricted” ([0055]).  However, Kim et al. does not explicitly disclose a compound according to Applicant’s formula 2.  
	Cho et al. discloses the following compound:

    PNG
    media_image2.png
    145
    115
    media_image2.png
    Greyscale

(page 8) (corresponds to H-2 as recited by the Applicant in Claim 6) such that A ring = unsubstituted naphthalene ring, B ring = unsubstituted benzene ring, L1-2 = single bond, Ar1 = unsubstituted C6 aryl (phenyl), and Ar2 = substituted nitrogen-containing 10-membered heteroaryl of Applicant’s formula; X1 = X3 = N, X2 = CR15 (with R15 = unsubstituted C6 aryl (phenyl)), e = 1, and Ar3 = hydrogen of Applicant’s formula 7.  Cho et al. discloses its inventive compounds as electron buffering material comprising the electron-buffering layer (located between the electron-transporting layer and the light-emitting layer) of an organic EL device; the presence of such a layer results in excellent luminous efficiency and lifespan characteristics (Abstract; [13], [17]).  It would have been obvious to incorporate such an electron-buffering layer as disclosed by Cho et al. (comprising C-124) to the organic EL device as disclosed by Kim et al.  The motivation is provided by the disclosure of Cho et al., which teaches that the utilization of such a layer (comprising its inventive compounds) results in an organic EL device with excellent luminous efficiency and lifespan characteristics.

Response to Arguments
7.	Applicant’s arguments on pages 8-10 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786